ACCEPTED
                                                                                                       04-15-00075-CV
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                   2/11/2015 4:56:29 PM
                                        04-15-00075-cv                                                    KEITH HOTTLE
                                                                                                                 CLERK

                                    CAUSE NO. 2014-CI-16503

SERENTO APARTMENTS, LLC                        §                           IN THE DISTRICT COURT
                                                                                        FILED IN
   Plaintiff                                   §                                 4th COURT OF APPEALS
                                               §                                  SAN ANTONIO, TEXAS
                                               §                                 02/11/2015 4:56:29 PM
VS.                                            §                           288TH JUDICIAL
                                                                                     KEITH E.DISTRICT
                                                                                              HOTTLE
                                               §                                          Clerk
                                               §
SAN ANTONIO HOUSING                            §
AUTHORITY                                      §
  Defendant                                    §                           BEXAR COUNTY, TEXAS


           DEFENDANT SAN ANTONIO HOUSING AUTHORITY’S
                NOTICE OF INTERLOCUTORY APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant SAN ANTONIO HOUSING AUTHORITY, in the above

styled and numbered cause, now Appellant, and files this, its Notice of Interlocutory Appeal

pursuant to TEX.R.APP.P.25.1 AND TEX.R.APP.P.28.1. The trial court, as well as the case’s trial

court number and style, are identified above.             Defendant SAN ANTONO HOUSING

AUTHORITY desires to appeal to the Fourth Court of Appeals, sitting in San Antonio, from the

Order Denying Defendant San Antonio Housing Authority’s Plea to the Jurisdiction, and its

Motion to Dismiss based on the defense of governmental and sovereign immunity and signed on

January 22, 2015. Defendant’s Plea to the Jurisdiction, and its Motion to Dismiss was heard and

denied by the Hon. Stephani A. Walsh, Judge of the 45th Judicial District Court of Bexar County,

Texas. This appeal is interlocutory under §§51.014(a)(5) & (8) of the Texas Civil Practice and

Remedies Code and, thus, is an accelerated appeal. TEX.R.APP.P.28.1.




Defendant San Antonio Housing Authority’s Notice of Interlocutory Appeal                      Page 1
                                                Respectfully submitted,


                                                HOBLIT FERGUSON DARLING LLP
                                                Bank of America Plaza
                                                300 Convent Street, Suite 1450
                                                San Antonio, Texas 78205
                                                Telephone: (210) 224-9991
                                                Facsimile: (210) 226-1544
                                                Email: mralls@hfdlaw.com



                                                By:
                                                        N. MARK RALLS
                                                        State Bar No. 16489200
                                                        APRIL Y. QUIÑONES
                                                        State Bar No. 24079167

                                                ATTORNEYS FOR DEFENDANT, HOUSING
                                                AUTHORITY OF THE CITY OF SAN
                                                ANOTNIO D/B/A SAN ANTONIO HOUSING
                                                AUTHORITY



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of February, 2015, a true and correct copy of the
foregoing instrument was sent via facsimile to the following counsel of record:

        James A. Rickerson                                      Via Facsimile: 210-734-8097
        Law Office of James A. Rickerson
        111 E. Euclid
        San Antonio, Texas 78212
        Counsel for Plaintiff




                                                N. MARK RALLS




Defendant San Antonio Housing Authority’s Notice of Interlocutory Appeal                  Page 2